Citation Nr: 0903341	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2007.  A statement of the case was issued in August 
2007, and a substantive appeal was received in September 
2007.  The veteran appeared at a December 2008 hearing before 
the Board at the RO.  A transcript is of record.    

Additional evidence was received from the veteran with a 
written waiver of preliminary RO review at the December 2008 
hearing before the Board at the RO.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the veteran in obtaining evidence; afforded the 
veteran a VA audiological examination in May 2007; and 
afforded the veteran the opportunity to give testimony before 
the Board at the RO in December 2008.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  On a 
statement received in March 2007, the veteran stated that he 
had lost his hearing momentarily from sleeping next to a 
105mm Howitzer that went off.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

September 2002 and December 2008 audiological examinations 
from The Audiology Center and a May 2007 VA audiological 
examination reveal auditory thresholds of greater than 40 
decibels for several of the relevant frequencies in each ear.  
The only remaining question is whether the current hearing 
loss is related to the veteran's service.

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of bilateral hearing loss.  A 
February 1957 service treatment record shows that the veteran 
had no hearing difficulty.  On separation examination in 
September 1957, clinical evaluation of the ears was normal; 
and on both the voice whisper test and spoken voice test, the 
veteran had a registered score of "15/15" in each ear.  On 
a statement made in November 1957, the veteran noted that 
there had been no change in his physical condition since the 
October 1957 examination.  Regarding any exceptions, the 
veteran responded "none."

The veteran's representative noted at the hearing before the 
Board in December 2008 that the VA examiner in May 2007 did 
not link bilateral hearing loss to service since the 
veteran's exit examination showed normal hearing.  The 
veteran's representative continued that the exit examination 
was based on the whisper test as opposed to an actual hearing 
test.  It appears to the Board that implicit in the 
representative's testimony is that the test administered at 
the exit examination is inadequate.  However, the Board is 
unaware of any legal basis for allowing service connection 
for bilateral hearing loss on the basis that a whisper test 
was used upon exiting service.   

Further, private treatment records show that the veteran was 
first seen post service for hearing loss in September 2002, 
which is 45 years after service.  On a claim received in 
December 2006, the veteran stated that his hearing loss began 
in 1965.  While there is nothing contained in the record 
reflecting treatment as far back as 1965, the Board notes 
that assuming for the sake of argument that he was seen that 
year, that is 8 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Further, the one year 
presumption of inservice incurrence is not for application.  

Also, the veteran had submitted a claim for other VA benefits 
based on another disability in January 1960.  It was not 
until December 2006 when the veteran submitted a claim for 
bilateral hearing loss.  This suggests that the veteran did 
not believe he had bilateral hearing loss related to his 
service until many years after service as the Board believes 
it reasonable to assume that the veteran would have included 
a bilateral hearing loss claim with his other earlier claim.  
It is also significant that a VA examination conducted in 
February 1960 did not note hearing loss.  In fact, his ears 
were clinically evaluated as normal.  In sum, there is no 
supporting evidence to suggest any continuity of bilateral 
hearing loss from service to show a nexus to service.   

When the veteran was afforded a VA examination in May 2007, 
it was noted that the veteran served as a gunner on a 105 
Howitzer.  It was further noted that not only was he exposed 
to artillery noise, but he was also exposed to small weapons 
noise.  It was additionally noted that he worked 20 years in 
an industry where he was expected to wear hearing protection.  
After examining the veteran and review of the veteran's 
claims file, it was noted that the veteran had moderately 
severe to profound sensorineural hearing loss bilaterally.  
The VA examiner opined that it is less likely as not that the 
veteran's hearing loss was caused by or a result of military 
noise exposure while in service.  The VA examiner explained 
that although the veteran served as a gunner on a 105 
Howitzer (which the VA examiner commented "obviously exposed 
the veteran's ears to a significant amount of noise"), the 
veteran's separation examination on September 1957 showed 
normal hearing with no complaints of ear or hearing problems.  

The Board notes that the only competent evidence of record 
which provides a link between the veteran's active duty 
service and hearing loss is included in a December 2008 
letter from Jacquelyn D. Niedringhaus, Au.D.  She stated that 
the recommendations for firing the 105mm Howitzer is to wear 
double hearing protection when within 500 feet as noise 
levels can exceed 100dB.  She continued that the veteran was 
exposed to the full force of firing with no hearing 
protection while standing next to the weapon.    

However, the Board affords considerably more weight to the 
May 2007 VA opinion than to the statements contained in Dr. 
Niedringhaus's opinion.  The Board notes that Dr. 
Niedringhaus did not account for the many 20 years of post-
service noise exposure the veteran had other than the 
veteran's report denying post service noise exposure without 
adequate hearing protection.  Additionally, the report does 
not indicate that the examiner reviewed any of the veteran's 
clinical records.  By contrast, the VA audiologist's May 2007 
medical opinion was based both on the audiology testing and 
on a review of the veteran's claims file.  The VA examiner 
considered the veteran's inservice noise exposure and 
explained why service connection was not warranted.  Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  For the reasons set forth 
above, the Board finds that the opinion rendered in the May 
2007 VA examination report is clearly more probative than 
Dr. Niedringhaus's opinion.

The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


